United States Court of Appeals
          FOR THE DISTRICT OF COLUMBIA CIRCUIT




Argued January 13, 2015                  Decided June 2, 2015

                         No. 13-7165

                    DANIEL BRINK, ET AL.,
                       APPELLANTS

                               v.

        CONTINENTAL INSURANCE COMPANY, ET AL.,
                      APPELLEES



         Appeal from the United States District Court
                 for the District of Columbia
                     (No. 1:11-cv-01733)



     Joshua T. Gillelan II argued the cause and filed the briefs
for appellants.

    Richard J. Doren argued the cause for appellees. With
him on the brief were Geoffrey M. Sigler, Thomas M.
Johnson, Holly P. Smith, Molly S. Carella, Christopher E.
Appel, Roderick L. Thomas, Mark B. Sweet, Lawrence S.
Ebner, Raymond B. Biagini, Tami L. Azorsky, Alejandro L.
Sarria, David I. Ackerman, Kenneth Pfaehler, Avi D. Schick,
Sandra D. Hauser, Leslie Paul Machado, Robert B. Wallace,
David M. Ross, Matthew W. Carlson, F. Greg Bowman,
                              2
David Randall J. Riskin, Charles C. Platt, Dina B. Mishra,
John B. Rudolph, Brannon C. Dillard, Tara M. Lee, Joseph C.
Davis, and Sara Z. Moghadam. Timothy W. Bergin and
Daniel P. Rathbun entered appearances.

    Before: GARLAND, Chief Judge, BROWN, Circuit Judge,
and SENTELLE, Senior Circuit Judge.

   Opinion for the Court filed by Senior Circuit Judge
SENTELLE.

     SENTELLE, Senior Circuit Judge: Appellant Daniel
Brink, joined by thirty-one other individuals, brought a class
action lawsuit stemming from the workers’ compensation
benefits owed to class members under the Defense Base Act,
42 U.S.C. § 1651 et seq., for injuries suffered while working
for United States government contractors in Iraq and
Afghanistan. In connection with their Base Act claims,
appellants alleged that several government contractors,
insurance companies, and third parties (collectively
“contractors”) committed torts and violated the Longshore
and Harbor Workers’ Compensation Act, the Racketeer
Influenced and Corrupt Organizations Act (“RICO”), and the
Americans with Disabilities Act (“ADA”). The district court
dismissed all of appellants’ claims. We affirm the dismissal
of appellants’ class-wide tort claims as well their RICO and
Longshore Act claims. This dismissal, however, does not
preclude any individual appellants from bringing independent
claims outside of the Base Act’s statutory scheme. With
respect to the ADA claims brought by three individual
appellants, we remand to the district court to reconsider and
explain its denial of leave to amend the complaint.
                                3
                                I.

     Members of the plaintiff class suffered severe injuries.
They lost limbs in massive explosions, suffered traumatic
brain injuries from “concussive blasts, mortars, rockets, and
bombs,” and developed post-traumatic stress disorder after
witnessing “gruesome scenes of carnage.” Second Am.
Compl. ¶¶ 12, 48, Brink, et al. v. Xe Holding, LLC, et al., 910
F. Supp. 2d 242 (D.D.C. 2012) (No. 11-cv-01733) (“SAC”).
Because they were injured while working “under contracts or
subcontracts” with the United States government in Iraq and
Afghanistan, appellants alleged that class members are
covered by the Base Act. Id. ¶ 562.

     Enacted in 1941, the Defense Base Act, 42 U.S.C. § 1651
et seq., provides relief to employees of government
contractors whose death or injuries occurred while
accompanying military forces overseas. The Base Act builds
upon and incorporates provisions of the Longshore Act,
which was enacted to provide workers’ compensation
coverage to maritime employees. See 42 U.S.C. § 1651(a); 33
U.S.C. § 902(3). As with the Base Act, Congress passed the
Longshore Act “to strike a balance between the concerns of
[the employees] on the one hand, and their employers on the
other.” Morrison-Knudsen Constr. Co. v. Dir., Office of
Workers’ Comp. Programs, 461 U.S. 624, 636 (1983).
“Employers relinquished their defenses to tort actions in
exchange for limited and predictable liability,” and employees
accepted “limited recovery because they receive prompt relief
without the expense, uncertainty, and delay that tort actions
entail.” Id. Both the Longshore Act and the Base Act contain
exclusivity provisions stating that employer liability under the
statutes “shall be exclusive and in place of all other liability.”
33 U.S.C. § 905(a) (Longshore Act); 42 U.S.C. § 1651(c)
(Base Act).
                               4

    Appellants brought this action on behalf of themselves
and an estimated 10,000 similarly situated workers,
SAC ¶¶ 560–62, seeking $2 billion in damages as well as
declaratory and injunctive relief to require the contractors “to
comply with their legal obligations here and around the world,
as to all past, present and future individuals who work in
support of America’s wars,” id. ¶ 1. Appellants alleged the
contractors “failed or refused to provide medical benefits
owed to [them] under the [Base Act];” “cut off medical
benefits;” delayed providing benefits; “made false statements
and misrepresentations” regarding payment of Base Act
benefits “while actually reducing, denying or ignoring
[appellants’] medical needs;” failed to comply with orders to
pay benefits; “threatened or discouraged workers from
making [Base Act] claims;” and terminated appellants’
employment “after they were disabled by their [Base Act]-
covered injuries.” Brink, 910 F. Supp. 2d at 247. Appellants
asserted class-wide claims for discrimination and retaliatory
discharge under the Longshore Act (Count I); violations of
RICO (Count II); bad faith and tortious breach of the
covenant of good faith (Count III); unconscionable,
fraudulent, and deceptive trade practices (Count IV); civil
conspiracy (Count V); violations of the ADA (Count VI);
outrage (Count VII); and wrongful death (Count VIII). See
SAC ¶¶ 564–631. In addition, appellants sought preliminary
and permanent injunctive relief (Count IX). Id. ¶¶ 632–39.

     The extensive factual allegations in the complaint include
some assertions that could be predicates for independent legal
claims, falling outside this class action. For example, Ronald
Bell alleged that employees from Kellogg Brown & Root
“intimidated and threatened” him and that he reported the
assault to a local sheriff’s department. Id. ¶ 79. Christine
Holguin-Luge alleged she was sexually assaulted in Iraq.
                               5
Id. ¶¶ 321–35. Nicky Pool, the owner of a nursing care
company, alleged that CNA Global Insurance “approved
numerous medical treatments” but then refused to pay for
them, causing her company to lose $200,000. Id. ¶¶ 351,
477–88. We note, however, that the complaint before us
includes no separate counts or claims for relief for any of
these individuals.

     The contractors moved to dismiss appellants’ second
amended complaint in its entirety, and the district court
granted the contractors’ motions pursuant to Federal Rules of
Civil Procedure 12(b)(1) and 12(b)(6). Relying on “this
Circuit’s binding precedent” in Hall v. C&P Telephone
Company, 809 F.2d 924 (D.C. Cir. 1987) (per curiam), the
district court concluded that appellants’ “state law causes of
action all arise out of their underlying claims to [Base Act]
benefits and thus are barred by the exclusive scheme set forth
in the [Base Act] and [Longshore Act].” Brink, 910 F. Supp.
2d at 249–50, 252 (dismissing Counts III, IV, V, VII, and
VIII). The district court similarly held that the comprehensive
statutory scheme barred appellants’ RICO claims as well as
their discrimination and retaliatory discharge claims arising
under the Longshore Act, 33 U.S.C. § 948a. Id. at 254–56
(dismissing Counts I and II).

     Three individuals—Merlin Clark, Harbee Kreesha, and
Mohsen Alsaleh—alleged violations of the ADA. Id. at 256
(citing SAC ¶¶ 111, 113, 203, 215, 608–18). The district
court “interpret[ed] these allegations as including two
possible claims under the ADA: (1) failure to accommodate,
and (2) disability discrimination for firing Plaintiffs.” Id. at
256–57. Under either theory, the district court concluded that
Clark, Kreesha, and Alsaleh failed to state a claim under the
ADA. Id. at 258. The district court held that their allegations
were “insufficient . . . to meet their burden of demonstrating
                               6
that their injuries substantially limited a major life activity
and thus qualified them as disabled under the ADA.” Id.
Therefore, the district court dismissed their ADA claims
(Count VI).

    Appellants moved for reconsideration pursuant to Federal
Rule of Civil Procedure 59(e), and sought leave to file an
amended complaint under Federal Rule of Civil
Procedure 15(a) to correct the defects in their ADA claims.
The district court denied both motions with prejudice.
Appellants timely appealed.

                              II.

     On appeal, appellants raise three issues: (1) whether the
statutory scheme bars appellants’ tort claims; (2) whether the
district court erred in dismissing appellants’ federal claims;
and (3) whether the district court abused its discretion when it
denied the motion for leave to allow some of the appellants to
amend their ADA claims. For the reasons discussed below,
we conclude that the statutory scheme bars appellants’ class-
wide tort claims; the district court did not err in dismissing
appellants’ RICO and Longshore Act claims; and the district
court abused its discretion by denying without explanation the
motion for leave to allow some of the appellants to amend
their ADA claims.

                        A. Tort Claims

    Appellants contend that neither the Base Act nor the
Longshore Act bars their tort claims. In their view, the Base
Act “does not extend tort immunity to intentional torts of the
employer, the insurance carrier, or third parties.” Appellants’
Br. 20. Appellants also suggest their injuries, caused by the
contractors’ intentional post-employment acts, are not
                               7
covered by the Longshore Act because they are not
“accidental.” See 33 U.S.C. § 902(2) (defining the term
“injury” as “accidental injury or death arising out of and in
the course of employment”); Martin v. Travelers Ins. Co., 497
F.2d 329, 330–31 (1st Cir. 1974).

     We reject appellants’ arguments. As previously noted,
the statutory scheme represents a “legislated compromise
between the interests of employees and the concerns of
employers.” Wash. Metro. Area Transit Auth. v. Johnson,
467 U.S. 925, 931 (1984). In other words, “there is a quid pro
quo.” Id. “In return for the guarantee of compensation, the
employees surrender common-law remedies against their
employers for work-related injuries,” while the employers
gain “immunity from employee tort suits.” Id. The statutory
text codifies this legislative compromise by making statutory
remedies exclusive. The Longshore Act provides:

       The liability of an employer prescribed in section 904
       of this title shall be exclusive and in place of all other
       liability of such employer to the employee, his legal
       representative, husband or wife, parents, dependents,
       next of kin, and anyone otherwise entitled to recover
       damages from such employer at law or in admiralty on
       account of such injury or death . . . .

33 U.S.C. § 905(a) (emphasis added).          The Base Act
expressly incorporates this exclusivity provision, see 42
U.S.C. § 1651(a), and includes an additional exclusivity
provision. Under a subsection titled, “Liability as exclusive,”
the statute states:

       The liability of an employer, contractor (or any
       subcontractor or subordinate subcontractor with
       respect to the contract of such contractor) under this
                               8
       chapter shall be exclusive and in place of all other
       liability of such employer, contractor, subcontractor,
       or subordinate contractor to his employees (and their
       dependents) coming within the purview of this
       chapter, under the workmen’s compensation law of
       any State, Territory, or other jurisdiction, irrespective
       of the place where the contract of hire of any such
       employee may have been made or entered into.

42 U.S.C. § 1651(c) (emphasis added).

     In the Hall decision we construed the District of
Columbia Workers’ Compensation Act, which, like the Base
Act, incorporates the exclusive remedy provision of the
Longshore Act. The plaintiff in Hall, “[u]nsatisfied with the
statutory quid pro quo,” contended that “employees should be
permitted to bring tort claims when the employer refuses to
make timely compensation payments with an intent to
injure.” 809 F.2d at 926 (emphasis added). We rejected
Hall’s argument and refused to undo the “legislated
compromise” codified in the statutory scheme. Id. (quoting
Johnson, 467 U.S. at 931). All the tort claims—including
intentional tort claims—“fall within the [statutory] exclusivity
provisions.” Id.

     As the district court rightly discerned, the reasoning of
Hall governs this case. First, the complaint alleges that all
class members “were covered by the Defense Base Act.”
SAC ¶ 562. Second, based on appellants’ own allegations,
their class-wide tort claims (including the alleged intentional
torts) directly relate to their claims for Base Act benefits. See
id. ¶¶ 59, 61; Brink, 910 F. Supp. 2d at 252 (summarizing
appellants’ claims). Consequently, appellants’ class-wide tort
claims are barred by the exclusive statutory scheme set forth
in the Base Act and Longshore Act. Hall, 809 F.2d at 926;
                                9
see also Oral Arg. Recording 15:00–16:33 (acknowledging
that Hall bars appellants’ class-wide tort claims).

     Appellants suggest that Martin v. Travelers Insurance
Co., a First Circuit case decided in 1974, identifies an
exception to Hall. See Appellants’ Br. at 43–44 (discussing
Martin, 497 F.2d at 330–31). The First Circuit in Martin
permitted a narrow exception to the Longshore Act’s
exclusivity because “the crux of the complaint [was an]
insurer’s callous stopping of payment without warning when
it should have realized that acute harm might follow.”
Martin, 497 F.2d at 331. Appellants read Martin as creating
an exception to exclusivity for intentional tort claims, and ask
us to reverse the district court’s dismissal because their class-
wide tort claims were “clearly pleaded outside of the
exclusive remedy setting.” Appellants’ Br. at 43. We
disagree with appellants’ broad reading of Martin. In fact, we
implicitly rejected Martin in Hall. There we stated explicitly
that the D.C. Court of Appeals had been “clearly correct” in
Garrett v. Washington Air Compressor Co., 466 A.2d 462
(D.C. 1983), in concluding that the tort claims before it “[fell]
within the Act’s exclusivity provisions.” Hall, 809 F.2d at
926. In the citations following that conclusion, we suggested
our rejection of Martin by introducing it with the negative
“but see” signal. Id. We were not then, nor are we now,
bound to follow the decisions of other circuits. We are,
however, bound to follow those of our own. Therefore, as the
appellants recognize, they must petition for rehearing en banc
in order to make the case for narrowing or overruling Hall.
And, whatever the scope of the First Circuit’s Martin
decision, Hall clearly encompasses intentional tort claims of
the kind alleged in this class action. 1

    1
      We are not alone in declining to follow Martin. Other courts
have done so, including even the First Circuit, which gave it birth
                                10

    Appellants argue that the statutory scheme does not
provide remedies for the tortious injuries caused by the
contractors’ intentional actions. That is incorrect. The Base
Act penalizes employers for failing to pay (or timely pay)
benefits. See 33 U.S.C. § 914(e), (f). If an employer fails to
comply with a Department of Labor compensation order,
federal courts have jurisdiction to enforce the compensation
order, id. § 921(d), and assess criminal penalties, id. § 938.
Additionally, the employer is criminally liable for knowingly
making false statements to reduce, deny, or terminate
benefits. Id. § 931(c). Even though some of these remedies
sound in criminal law and not in tort, the statute provides
remedy against contractors and insurers who do not comply
with statutory obligations.

     Appellants complain that the Base Act’s “minuscule”
penalties are provided by “a bureaucratic system of
government administration . . . that is complex and slow,”
SAC ¶ 58, but that does not empower us to disturb the
“legislatively enacted compensation scheme,” Duke Power
Co. v. Carolina Env’t Study Grp., Inc., 438 U.S. 59, 88
(1978). “While it may be that the penalty provisions are
inadequate to fully compensate a worker who has been
harmed by an employer’s refusal to pay when due, the


but subsequently limited its application closely to its facts. See
Barnard v. Zapata Haynie Corp., 975 F.2d 919, 920–21 (1st Cir.
1992); see also Sample v. Johnson, 771 F.2d 1335, 1347 (9th Cir.
1985) (criticizing Martin as an “opinion free of citation to
authority” and stating that the “bulk of authority” contradicts it);
Atkinson v. Gates, McDonald & Co., 838 F.2d 808, 813 n.6 (5th
Cir. 1988) (deciding to “follow Sample and Hall” instead of
Martin).
                              11
problem requires a political solution.” Sample, 771 F.2d at
1347.

     As the district court correctly opined, the precedent of
Hall requires that we apply the exclusivity provision of the
Longshore Act as incorporated in the Base Act according to
the statutory terms. We affirm the district court’s dismissal of
appellants’ class-wide tort claims (Counts III, IV, V, VII, and
VIII).

     We note, as the appellees acknowledge, that Hall does
not preclude individual appellants from pursuing claims that
arise independently of an entitlement to benefits under the
Longshore Act, such as a common-law assault claim based on
a threat against a Longshore Act claimant, see Oral Arg.
Recording 34:15-35:15, or a claim by a Longshore Act care-
provider sounding in contract and based on a separate
agreement to make payments to her to provide care to the
Longshore Act claimant, see id. 40:01-57. We reiterate that
such claims are not encompassed in this class-action
complaint.      See SAC ¶¶ 564–639; Oral Arg. Recording
38:43-39:04, 49:29–50:25, 52:39–54. Therefore, our decision
does not preclude separate proceedings for Ronald Bell to
allege assault, SAC ¶ 79, Christine Holguin-Luge to allege
sexual assault, id. ¶¶ 321–35, and Nicky Pool to allege a
breach of contract, id. ¶¶ 351, 477–88.

                      B. Federal Claims

                        1. RICO Claims

    Because the statutory scheme of the Base Act and
Longshore Act contains exclusive remedies, it “leaves no
room” for appellants’ RICO claims. Danielsen v. Burnside-
Ott Aviation Training Ctr., Inc., 941 F.2d 1220, 1226 (D.C.
                              12
Cir. 1991). Appellants alleged the contractors violated RICO
by conspiring “to misrepresent” information related to Base
Act claims “to injured parties and the [Department of Labor],”
and “by denying claims using fraud.” SAC ¶ 573. The Base
Act, however, already provides a remedy for the alleged
misconduct. Titled “Penalty for misrepresentation,” § 931 of
the Longshore Act (which the Base Act incorporates)
provides an exclusive remedy for false statements made by
“an employer, his duly authorized agent, or an employee of an
insurance carrier who knowingly and willfully makes a false
statement or representation for the purpose of reducing,
denying, or terminating benefits to an injured employee, or
his dependents.” 33 U.S.C. § 931(c). The violator “shall be
punished by a fine not to exceed $10,000, by imprisonment
not to exceed five years, or by both.” Id. These exclusive
remedies leave no room for appellants’ RICO claims.

    Appellants further alleged the contractors violated RICO
by conspiring to “delay payments to providers or to
claimants” and to “stop payments on checks.” SAC ¶ 573.
However, § 914 of the Longshore Act, as incorporated by the
Base Act, already provides a penalty for employers who do
not make on-time payments. See § 914(e)–(f) (increasing the
amount due by 10 and 20 percent). Thus, there is no room for
a RICO claim based on delayed or stopped compensation
payments.

     Even if the statutory scheme left room for appellants’
RICO claims, the district court stated another ground for
dismissing these claims: Appellants “fail[ed] to state a cause
of action under RICO.” Brink, 910 F. Supp. at 255 n.12. We
agree. To state a RICO claim, appellants needed to allege
four elements: “(1) conduct (2) of an enterprise (3) through a
pattern (4) of racketeering activity.” W. Assocs. Ltd. P’ship v.
Mkt. Square Assocs., 235 F.3d 629, 633 (D.C. Cir. 2001)
                              13
(citations and internal quotation marks omitted). Appellants’
claims fail on the second element because they alleged an
indeterminate “RICO enterprise of individuals” broadly
consisting of “insurance companies, attorneys, adjusters, third
party medical providers, third party case administrators, third
party investigators and contractors.” SAC ¶ 576 (emphasis
omitted). Appellants did not allege any facts establishing
required elements of a RICO enterprise: “(1) a common
purpose among the participants, (2) organization, and
(3) continuity.” United States v. Richardson, 167 F.3d 621,
625 (D.C. Cir. 1999). Thus, they failed to allege a RICO
enterprise.

     Appellants also failed to plead predicate acts with
particularity to satisfy Federal Rule of Civil Procedure 9(b).
See Danielson, 941 F.2d at 1229. Neither appellants’ mail
nor wire fraud claims contain any reference to “specific
fraudulent statements, who made the statements, what was
said, when or where these statements were made, and how or
why the alleged statements were fraudulent.” Brink, 910 F.
Supp. 2d at 255 n.12. Appellants’ “[t]hreadbare recitals of the
elements of a cause of action, supported by mere conclusory
statements, do not suffice” for Rule 12(b)(6), let alone Rule
9(b).    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
Accordingly, we affirm the dismissal of appellants’ RICO
claims.

                  2. Longshore Act Claims

     The Longshore Act prohibits an employer from
discriminating against or discharging an employee who has
filed (or attempted to file) a claim for compensation benefits.
See 33 U.S.C. § 948a; 20 C.F.R. § 702.271(a)(1). Appellants
alleged that the contractors violated the Longshore Act
because they “discriminated against,” SAC ¶ 565, and
                               14
terminated employees who filed claims, id. ¶ 567. Appellants
sought “reinstatement or damages,” id. ¶ 570, the same
remedy available under the statute, see § 948a, as well as
attorney’s fees.    However, the district court dismissed
appellants’ claims for failing to exhaust their administrative
remedies. Brink, 910 F. Supp. 2d at 256.

     We affirm the dismissal of appellants’ Longshore Act
claims.      The Base Act incorporates the Longshore Act’s
administrative procedures for the filing, adjudication, and
payment of workers’ compensation claims. Appellants
explained: “Th[e] [Base Act] system is administered
according to statute by the United States Department of Labor
(DOL), in the administrative Office of Workers’
Compensation Programs (OWCP), subject to hearing and
decision in contested cases by the Office of Administrative
Law Judges (OALJ) of the DOL, and administrative appeal to
the Benefits Review Board.” SAC ¶ 2 (citing 33 U.S.C.
§§ 919, 921(b)(3)). Only after “a matter works its way
through the OWCP, OALJ, and [the] Board,” can a claimant
“appeal into the federal courts.” Id. Appellants have not even
attempted to comply with the statutory requirements. There is
no evidence appellants followed the administrative process set
forth in the statute and related regulations.            See 33
U.S.C. § 948a; 20 C.F.R. §§ 702.271–274. In particular, there
is no evidence that any appellants filed a complaint with the
district director of the applicable compensation district, or that
a district director conducted an investigation of the complaint.
20 C.F.R. § 702.271(b). Nor is there any evidence that the
district director determined that discrimination occurred or
recommended reinstatement, restitution, or compensation for
lost wages. Id. § 702.272(a). Under these circumstances,
dismissal is warranted because appellants have not exhausted
their administrative remedies.
                                15
                        3. ADA Claims

     As noted above, the district court ordered dismissal of the
ADA claims and denied appellants’ motions for
reconsideration under Rule 59(e) and for leave to file an
amended complaint under Rule 15(a). “When the district
court denies a motion for leave to amend under Rule 15(a),
we review its decision for abuse of discretion, bearing in mind
that the rule is to be construed liberally.” Belizan v. Hershon,
434 F.3d 579, 582 (D.C. Cir. 2006) (citation omitted).

     Courts “should freely give leave” for a party to amend a
pleading “when justice so requires.” Fed. R. Civ. P. 15(a)(2).
In light of the “liberal intent of Rule 15(a)(2),” appellants
argue that the district court abused its discretion when it did
not provide them leave to amend their ADA claims.
Appellants’ Br. 57–58. We agree.

     Appellants could amend their complaint after it was
dismissed with prejudice “only by filing, as they properly did,
a 59(e) motion to alter or amend a judgment combined with a
Rule 15(a) motion requesting leave of court to amend their
complaint.” Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C.
Cir. 1996). We have said that denial of the Rule 59(e) motion
in that situation is an abuse of discretion if the dismissal of the
complaint with prejudice was erroneous; that is, the
Rule 59(e) motion should be granted unless “the allegation of
other facts consistent with the challenged pleading could not
possibly cure the deficiency.” Id. at 1209 (internal quotation
marks omitted); see also Belizan, 434 F.3d at 583 (same).

     That high bar was not met here. “Turning . . . to the Rule
15(a) issue, we find error in the district court’s complete
failure to provide reasons for refusing to grant leave to
amend.” Firestone, 76 F.3d at 1209; see also Foman v. Davis,
                              16
371 U.S. 178, 182 (1962) (“[O]utright refusal to grant the
leave without any justifying reason appearing for the denial is
not an exercise of discretion; it is merely abuse of that
discretion and inconsistent with the spirit of the Federal
Rules.”). Moreover, although the contractors argue that the
proposed amendment would have been futile, it is at least
“plausible,” see Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
556 (2007), that the severe injuries described by Clark,
Kreesha, and Alsaleh could interfere with major life activities
within the meaning of the ADA, 42 U.S.C. § 12102(2)(A); see
also Adams v. Rice, 531 F.3d 936, 944 (D.C. Cir. 2008).
Kreesha and Alsaleh also expressly allege that they sought the
accommodation of doing translation work in the United
States, and it again seems facially plausible that translating
from home would be a “reasonable accommodation” under
the ADA. 42 U.S.C. § 12111(9).

    We therefore remand for the district court to reconsider
and explain its decision to deny leave to amend. See Belizan,
434 F.3d at 584. The contractors do not resist this result. See
Oral Arg. Recording 46:30–43 (“To the extent this court
requires [the district court] to offer further explanation as to
the three plaintiffs bringing ADA claims against three
defendants, we defer to the court on that.”).

                             ***

    For the reasons stated, we affirm the district court’s
judgment dismissing appellants’ class-wide tort claims as well
                                 17
as appellants’ RICO and Longshore Act claims. 2 We vacate
the district court’s denial of appellants’ motion for
reconsideration and leave to file an amended complaint, and
remand to the district court to explain its decision not to grant
leave to some of the appellants to correct the defects in their
ADA claims.
                                                     So ordered.




2
  On February 10, 2015, Appellees US Investigations Services,
LLC and USIS International, Inc. (collectively “US Investigations”)
notified this Court that US Investigations had filed a petition under
chapter 11 of the Bankruptcy Code and that all judicial proceedings
against the debtor are stayed under 11 U.S.C. § 362. Suggestion of
Bankruptcy, Brink, et al. v. Continental Insurance Co., et al.,
No. 13-7165 (D.C. Cir. Feb. 10, 2015). We ordered all parties
except US Investigations to file responses. After reviewing the
suggestion of bankruptcy and responses thereto, we held this case
in abeyance as to US Investigations pending further order of the
court.